As stated in the brief of the intervenors, the principal question involved in this appeal is, whether there was any evidence contradicting Burrus, who testified that he and Carter were the owners of the property attached, and this question was made to depend, on the trial, on whether there was any evidence that the Piedmont Lumber Company was a corporation, and in our opinion there was evidence of the corporate existence as against the intervenors.
The admission of Burrus to the plaintiffs, that the Piedmont Lumber Company was a chartered company, the circumstance that deeds to land were taken in the name of the company, instead of in the names of individuals as partners, and the testimony of Burrus that, "at the time that this property was attached in this action, the Piedmont Lumber Company, corporation, didn't have any interest in the world in the property," furnish some evidence of the fact.
The witness Burrus was asked on cross-examination if he did not tell the plaintiff that the Piedmont Lumber Company was a chartered corporation, to which he answered: "I did not. It never was a chartered corporation."
Plaintiffs moved to strike out so much of the answer of the witness to the question as stated that the Piedmont Lumber Company was never a chartered corporation.
The court thereupon overruled the objection, and motion of the plaintiffs so far as the evidence may tend to show that R. S. Burrus and James T. Carter, trading under the name of the Piedmont Lumber Company, were not incorporated, and sustained the objection and motion so far as the evidence may tend to show the nonincorporation of any other company, and the intervenors excepted.
This seems to have given the intervenors the full benefit of the evidence; but if the ruling was erroneous, it was cured, as the witness afterwards testified, without objection, that they never took out a charter.
(409)          There is nothing in the record to show the relevancy of the Yow deed, and if offered as declarations of the grantors, it was inadmissible, because in their favor. *Page 367 
The intervenors have no interest in the first, second, and third issues, which were necessary to determine the controversy between the original parties. The case was not tried at the return term, as in Brown v.Rheinhart, 112 N.C. 477.
We have considered the exceptions discussed in the brief of appellant, although the appeal could be dismissed because the judgment appealed from had been set aside, and we find no error.
It is possible the award of damages ($600) is larger than it would have been if the intervenors had been made parties defendant, and had contested the issue, but the condition of the record does not permit us to inquire into this.
No error.
Cited: Mitchell v. Talley, 182 N.C. 687 (1g); Feed Co. v. Feed Co.,182 N.C. 691 (1f); Bulluck v. Haley, 198 N.C. 356 (1f).